1/21/2015                                                                  Envelope Details


  Print this page

  Envelope 3779273
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   01/15/2015 11:11:17 AM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                                     Karen Wise
   Firm Name                                    Dallas DA's Office Appellate Division
   Filed By                                     Karen Wise
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 Dallas County DA Waiver
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID
   Order #

   Petition for Discretionary Review
   Filing Type                   EFileAndServe
   Filing Code                   Petition for Discretionary Review
   Filing Description            State's Petition for Discretionary Review
   Reference Number
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=2101464a­dbb1­400a­a3e8­299e14f4adb1   1/2
1/21/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
             01/21/2015 The petition for discretionary review does not contain the identity of Judge,
   Other     03:33:36 Parties and Counsel [Rule 68.4(a)]. You have ten days to tender a corrected
             PM         petition for discretionary review.
   Documents
   Lead Document                  Ross.b.PDR.wOpinion.krw.pdf                             [Original]


   eService Details
                                                                                                                         Date/Time
   Name/Email                                               Firm                   Service Type Status          Served
                                                                                                                         Opened
   Riann Moore                                                                                                           01/15/2015
                                                                                   EServe                Sent   Yes
   Riann.moore@dallascounty.org                                                                                          11:16:33 AM
                             Office of the
                             State
   Lisa C McMinn                                                                                                         01/16/2015
                             Prosecuting                                           EServe                Sent   Yes
   INFORMATION@SPA.TEXAS.GOV                                                                                             09:00:56 AM
                             Attorney of
                             Texas




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=2101464a­dbb1­400a­a3e8­299e14f4adb1                                 2/2